Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The action is responsive to the Amendment filed on 10/28/2021. Claims 17, 22, 23, 25, 29, and 30 have been amended. Claims 17, 18, 22-31 are pending.

Allowable Subject Matter
Claims 17, 18, and 22-31 are allowed. 
The following is an examiner’s statement of reasons for allowance.

Claims 17 and 31 are allowed because the closest prior art, Ashby, Munro, and Watanabe, individually or combined, show all the elements of the claim except in in a case where the error banknote is a genuine banknote that has not been correctly recognized as genuine based on the template data in the first mode processing, the second mode is set to the reject mode, in combination with all other limitations in the claim as claimed and defined by applicant.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863